DETAILED ACTION
Status of Claims
The amendment filed 12/02/2022 has been entered. Claims 1-11 and 15-22 remain pending of which claims 2 and 15-22 are withdrawn. 
The previous objection to the abstract and drawings is withdrawn. The 35 USC 112 rejections are also withdrawn.
Applicant’s arguments, see Remarks, with respect to claims 1 and 3-11 have been fully considered and are persuasive in-part. The 35 USC 102 rejection of claims 1, 3-6 and 11 over Park et al. (US 2016/0049647) has been withdrawn. Park fails to teach added metal including one or more of boron and tungsten. The previous 35 USC 102 rejection over Kim et al. (US 2018/0026268) is withdrawn; however, a new 35 USC 103 rejection in view of Kim et al. (US 2018/0026268) is made to address the independent claim as amended. See Response to Arguments.

Claim Objections
Claim 10 is objected to because of the following informalities. The independent claim already recites an added metal including B and W. Lines 2-4 of claim 10 may be deleted leaving just the concentration limitation.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already recites an added metal including one or more of boron and tungsten. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purposes of examination, the claim will be interpreted as the added metal further comprising Ti, Zr, W, Mo, Sn, and Ta.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0026268).
Regarding claims 1 and 7, Kim teaches a nickel-based positive electrode active material and a lithium secondary battery comprising:
a secondary particle in which a plurality of primary particles 13 is agglomerated (Fig. 1C); and
the active material is composed of a compound containing nickel, lithium, and oxygen (para 0076).
The limitation of an average angle between a reference line that is a line connecting a center portion of the secondary particle and a center portion of the primary particle provided at the outermost portion of the secondary particle and a particle orientation line that is a line penetrating the center portion of the primary particle provided at the outermost portion of the secondary particle and extending in parallel to an orientation direction of the primary particles is 12.20o or less is inherently met based upon the radial alignment of positive electrode active material of Kim. For comparison, Figure 1C to Kim (left) is provided below and compared to Applicant’s Figure 4 (right).

    PNG
    media_image1.png
    684
    363
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    407
    475
    media_image2.png
    Greyscale

The nickel-based active material is represented by Formula 1: Lia(Ni1-x-y-zCoxMnyMz), where 0.95 ≤ a ≤ 1.3, 0 < x ≤ 0.33, 0 ≤ y ≤ 0.5, 0 ≤ z ≤ 0.05, and 0.33 ≤  (1- x - y- z) ≤ 0.95 (para 0076-0078) where M may be boron, which overlaps Applicant’s claimed range of 59 mol% or more for nickel. For example, the amount of nickel in the nickel-based active material may be about 0.33-0.95 mol% (para 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 3, Kim teaches a nickel concentration up to 0.95 mol% (para 0082). The average angle and standard deviation would be inherently met based upon the resulting oxide (Fig. 1C).
Regarding claims 4 and 5, Kim teaches cobalt and manganese (para 0082) and particles with an aspect ratio (Fig. 1C).
Regarding claim 6, Kim teaches zirconium oxide coated on the primary particles (para 0183).
Regarding claim 8, Kim does not expressly teach wherein the (003) surface of the primary particle is arranged to be parallel to a direction from the center portion to a surface portion of the secondary particle; however, would be inherently present (Fig. 1C).
Regarding claim 9, Kim further teaches B and Ti (para 0077).
Regarding claim 10, Kim teaches the concentration for z is less than 5 mol% (para 0077-0078). See MPEP 2144.05.
Regarding claim 11, Kim further discloses a negative electrode and an electrolyte (para 0016).


	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the recited angle of 12.2o or less as recited cannot be achieved using the method of Kim. Applicant generalizes the method to include a lithium oxide coated with a zirconium oxide.
In response, Kim expressly teaches Lia(Ni1-x-y-zCoxMnyMz) (para 0076), where M may be boron reading on instant claim 1 and 7. The oxide coating is step preformed after the lithium metal oxide with chemical formula 1 is made. Therefore, the method of Kim can make the recited positive active material.
Applicant further argues Kim includes various kinds of other metal and includes the case where M is zero. In response, Kim expressly recites boron may be one of the metals. While other metals are be recited, a recitation of boron by Kim is enough to meet the limitation. Similarly, for the value of M.  Kim broadly teaches 0 ≤ z ≤ 0.05 (para 0078). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723